Name: Commission Regulation (EC) NoÃ 336/2007 of 28 March 2007 amending Annex II to Council Regulation (EC) NoÃ 1788/2003 establishing a levy in the milk and milk products sector, as regards the reference fat content for Romania
 Type: Regulation
 Subject Matter: EU finance;  processed agricultural produce;  Europe;  agricultural structures and production
 Date Published: nan

 29.3.2007 EN Official Journal of the European Union L 88/43 COMMISSION REGULATION (EC) No 336/2007 of 28 March 2007 amending Annex II to Council Regulation (EC) No 1788/2003 establishing a levy in the milk and milk products sector, as regards the reference fat content for Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1788/2003 of 29 September 2003 establishing a levy in the milk and milk products sector (1), and in particular the second subparagraph of Article 9(5) thereof, Whereas: (1) For the purpose of the revision of the reference fat content set in Annex II to Regulation (EC) No 1788/2003, provided for in Article 9(5) of that Regulation, Romania submitted to the Commission a report detailing the results and trends of the fat content in 2004 for actual milk production from the official survey. (2) According to this report and following an examination made by the Commission services, it is appropriate to adjust the reference fat content set in Annex II to Regulation (EC) No 1788/2003 for Romania. (3) The measure provided for in this Regulation is in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 In Annex II to Regulation (EC) No 1788/2003 the reference 35,93 for Romania is replaced by the reference 38,5. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 April 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 March 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 123. Regulation as last amended by Regulation (EC) No 1406/2006 (OJ L 265, 26.9.2006, p. 8).